Robert L. Brown, Justice, concurring. I agree with Justice Glaze’s analysis in his dissent that a violation of Ark. Code Ann. § 7-5-211 (Supp. 1997) may constitute a misdemeanor. I would affirm, however, for the reason that a municipal judge must be satisfied that there are reasonable grounds for arrest. Ark. R. Crim. P. 7.1(b); Ark. Code Ann. § 16-81-104(a)(2) (1987). Here, the municipal judge was not so satisfied. Mandamus does not lie to control judgment calls by a magistrate such as we have in this case. For that reason, I concur in the result.